Exhibit 10.15

 

December 12, 2005 (revised)

 

Daniel Sutherby

 

Dear Dan:

 

We at ABIOMED are pleased to offer you the position of Chief Financial Officer
reporting to Michael Minogue, Chairman, CEO & President with a starting salary
paid at the semi-monthly rate of $9,375.00 (equivalent to $225,000 per year).
You will be eligible to participate in ABIOMED’s benefit plans, which include
medical, dental, life, long and short-term disability insurance commencing on
your first day of employment.  You will also be eligible to participate in our
401(k) plan, which includes a matching contribution.  All benefits are subject
to the provisions of the plan. Also, your vacation will accrue at a monthly rate
of 13.33 hours, which is equivalent to four (4) weeks per year.

 

In addition, you will be paid a sign-on bonus in the amount of $50,000, payable
in two $25,000 payments at the end of January and at the end of February 2006,
provided that you begin your employment on or before January 3, 2006. Also, you
will be eligible for a bonus with an annual target pay-out of $100,000 for
outstanding performance.  During your first year, your bonus will be pro-rated
based on achievement of personal and Company objectives, which will be
established by you and Mike Minogue.

 

Subject to the approval by the Compensation Committee of the Board of Directors,
you will also be granted a sign-on option to purchase 80,000 (eighty thousand)
shares of Common Stock of ABIOMED, INC. pursuant to the Company’s Incentive
Stock Option Plan.  Under the plan, this option will be granted at the closing
market price on the date when you begin employment with ABIOMED.  The option
will vest over four years according to the following schedule: 25% on your
one-year anniversary of the option issuance date, and 25% on your second, third,
and fourth anniversary date of the issuance.  In the event of a change of
control, merger, or acquisition, the unvested portion of this option will become
fully vested, as provided in the ABIOMED, Inc. 2000 Stock Incentive Plan.

 

In the event of a change of control, merger, or acquisition (as those terms are
currently defined in the ABIOMED, Inc. 2000 Stock Incentive Plan) and your
position is eliminated as a result thereof, or your responsibilities are
substantially diminished, or you are required to relocate, ABIOMED or its
successor: (1) will continue to pay your salary semi-monthly for a period of one
year, and; (2) will continue your health benefits for a period up to one year or
until you are employed by another firm, whichever occurs first.

 

--------------------------------------------------------------------------------


 

Your employment is subject to a background check as well as the successful
comple¬tion of a Company-paid initial-employment physical and drug screen.   In
addition, all employees are required to sign our standard em¬ploy¬ment,
nondisclosure/non-compete agree¬ment and complete all statuto¬ry em¬ployment
forms.  Instruc¬tions and docu¬men¬ta¬tion necessary to complete the forms are
enclosed.

 

Once you have had an opportunity to review the above information, please
con­firm your ac­cep­tance of this of­fer, by signing the original of this
letter and returning one copy of this letter to me.  This offer will expire
three business days from today.

 

We look forward to you joining the ABIOMED executive management team and to your
many contributions toward our continued growth and success.  Should you have any
questions or require more specific informa­tion, please call me at (978)
646-1718.

 

Sincerely,

 

/s/ Gary Stickel

 

 

Gary Stickel

Vice President, Human Resources

 

AGREED TO AND ACCEPTED

 

I accept the above described position and terms of employ­ment.  My start date
will be January 3, 2006.

 

 

/s/ Daniel J. Sutherby

 

December 13, 2005

 

Name

Date

 

--------------------------------------------------------------------------------